DENNIS, Justice,
dissenting.
I would affirm the conviction. The majority finds the evidence insufficient to sup*1116port proof beyond a reasonable doubt of the crime, because it is not impossible that the defendant could have been engaged to two women within one month. However, that is only one aspect of the circumstantial evidence adduced at trial. Defendant claimed not only to have been engaged to two different women, but to have arrived in town with women both of whom were receiving identical post-operative medication prescribed by the same physician. This is circumstantial evidence supporting a finding that defendant obtained the drugs by misrepresenting to the pharmacists his relationship with the women named on the prescription forms. Whether the pharmacists filled, as the majority maintains, what appeared to be legitimate prescriptions is irrelevant to that finding. Viewing the evidence in the light most favorable to the prosecution, a reasonable trier of fact could conclude that all the elements of the offense had been proved beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).